                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

MICHAEL C. MCEWEN,                                   )
                                                     )
                              Plaintiff,             )
                                                     )       JUDGMENT IN A CIVIL CASE
v.                                                   )       CASE NO. 7:18-cv-157-D
                                                     )
ROGERS AND BREECE, INC., COREY R.                    )
BREECE, ROBERT W. BREECE, and                        )
SHARMAN B. CRAVEN,                                   )
                                                     )
                              Defendants.            )


Pursuant to the Offer of Judgment with Notice of Acceptance filed by plaintiff in this case on
November 2, 2018, and in accordance with Rule 68 of the Federal Rules of Civil Procedure,
IT IS ORDERED, ADJUDGED, AND DECREED that judgment is hereby entered against all
defendants in the amount of Twenty Thousand and No/100 Dollars ($20,000.00), inclusive of
liquidated damages, costs (both taxable and non-taxable), attorney's fees, interest, and all other
expenses or other relief, for which judgment may be entered. This amount represents the total
amount Defendants shall be obligated to pay on account of any liability claimed in this action.



This Judgment Filed and Entered on November 20, 2018, and Copies To:
L. Michelle Gessner                                          (via CM/ECF electronic notification)
Kevin Scott Joyner                                           (via CM/ECF electronic notification)
Michael Douglas McKnight                                     (via CM/ECF electronic notification)




DATE:                                                PETER A. MOORE, JR., CLERK
November 20, 2018                                    (By) /s/ Nicole Sellers
                                                      Deputy Clerk
